— In an automobile negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Queens County (Lerner, J.), entered September 21, 1981, which granted defendants’ motion to dismiss the action against them pursuant to CPLR 3215 (subd [c]) upon the ground of plaintiffs’ failure to enter judgment against them within one year of their default in appearing. Order affirmed, with costs. (See Winkelman vH & SBeer & Soda Discounts, 91 AD2d 660.) Titone, J. P., Gibbons, Thompson and Rubin, JJ., concur.